                                 IN THE UNITED STATES DISTRICT COURT
                                  FOR THE WESTERN DISTRICT OF TEXAS
                                           AUSTIN DIVISION

Lani E. Clark,                                             §
                    Plaintiff,                             §
                                                           §
v.                                                         §    CIVIL ACTION NO. 1:19-CV-00198-LY
                                                           §
                                                           §
Lois Kolkhorst, Texas State Senator,                       §
in her individual capacity and in her                      §
official capacity,                                         §
                 Defendant.                                §



                                 DEFENDANT’S NOTICE OF POSSIBLE MOOTNESS


          On February 5, 2021, Plaintiff Lani Clark informed undersigned counsel that Facebook

disabled her “Lulu Clark” Facebook account without explanation. See Exhibit A. Plaintiff believes that

the ban is permanent. Id. In light of the fact that this development may moot the case, and in keeping

with counsel’s obligations “to bring to the federal tribunal’s attention, ‘without delay,’ facts that may

raise a question of mootness,” Arizonans for Official English v. Arizona, 520 U.S. 43, 68 n.23 (1997)

(citation omitted), Defendant submits this notice of possible mootness so that the issue may be

resolved prior to the bench trial to be held in this matter.

                                                         BACKGROUND

          Lois Kolkhorst is a Texas senator who operates a Facebook page in support of her candidacy

for office. Doc. 48 at 3–4. In 2017, Plaintiff Lani Clark, through her “Lulu Clark” Facebook account,

left multiple comments on one of Kolkhorst’s posts. Id. at 5–7. Kolkhorst’s campaign deleted the

comments and prevented Clark from further posting on the page. Id. at 7. Plaintiff contends that

Kolkhorst violated the First Amendment by deleting the comments and blocking Plaintiff from being

able to access the page. Compl., Doc. 14 ¶¶ 73–96. She also contends that she has a due process right

Defendant Lois Kolkhorst’s Notice of Possible Mootness                                             Page 1
to a pre- and possibly post-deprivation hearing prior to comments being deleted from the page. Id. ¶¶

97–103.

          Plaintiff seeks a declaratory judgment, as well as other forms of injunctive relief, including a

request that Kolkhorst restore “Plaintiff’s ability to comment or otherwise participate on the public

Kolkhorst Facebook page.” Id., Prayer for Relief ¶ 6.

                                                         MOOTNESS

          Mootness is “the doctrine of standing in a time frame.” Ctr. for Individual Freedom v. Carmouche,

449 F.3d 655, 661 (5th Cir. 2006). The doctrine requires the “requisite personal interest that must exist

at the commencement of litigation (standing)” to “continue throughout its existence (mootness).” Id.

Mootness arises “when the issues presented are no longer ‘live’ or the parties lack a legally cognizable

interest in the outcome.” City of Erie v. Pap’s A.M., 529 U.S. 277, 287 (2000). The Fifth Circuit has long

held that “any set of circumstances that eliminates actual controversy after the commencement of a

lawsuit renders that action moot.” Carmouche, 449 F.3d at 661. “Mootness applies when intervening

circumstances render the court no longer capable of providing meaningful relief to the plaintiff.” Ctr.

for Biological Diversity, Inc. v. BP Am. Prod. Co., 704 F.3d 413, 425 (5th Cir. 2013).

          If Plaintiff’s “Lulu Clark” Facebook account has indeed been disabled, this matter would

appear to be moot. Plaintiff would no longer have a “legally cognizable interest in the outcome” of

the case, because the Court could not award her any meaningful relief. Even if the Court were to find

in her favor, the Court could not reinstate her ability to use that account to post on the Kolkhorst

Facebook page or provide prospective relief as to her due process claim.

          Because the only claims remaining are against Kolkhorst in her official capacity, Doc. 56 at 2,

Plaintiff must establish an ongoing harm sufficient to invoke the Ex parte Young exception to sovereign

immunity. See Va. Office for Protection & Advocacy v. Stewart, 563 U.S. 247, 255 (2011) (explaining that

the Ex parte Young exception to sovereign immunity applies only to prospective relief and therefore


Defendant Lois Kolkhorst’s Notice of Possible Mootness                                               Page 2
requires an “ongoing violation of federal law[.]”). Her request for a declaratory judgment is insufficient

on its own to confer jurisdiction. See Texas v. Ysleta del Sur Pueblo, 367 F. Supp. 3d 596, 602 (W.D. Tex.

2019) (“The Declaratory Judgment Act provides no independent cause of action.”).

          Assuming that Facebook has permanently disabled Plaintiff’s primary user account, Plaintiff

cannot claim that Kolkhorst is causing her an ongoing harm. Moreover, Plaintiff has acknowledged that

she operates a different Facebook account under the name “Zelda Williams,” and she does not dispute

that the “Zelda Williams” page is free to access and comment on any post on the Kolkhorst Facebook

page. Doc. 48 at 7–8. Thus, the only harm alleged in this case arose out of the blocking of the “Lulu

Clark” Facebook page, and according to Plaintiff, that page has been disabled.

          In sum, Plaintiff’s claim for declaratory and injunctive relief would no longer be “live” if she

is unable to access the “Lulu Clark” Facebook page from which the comments at issue were posted.

Accordingly, Defendant respectfully requests that the Court consider whether these facts, assuming

they are accurate as presented in the exchange attached to this notice, “raise a question of mootness,”

Arizonans for Official English, 520 U.S. at 68 n.23.




Defendant Lois Kolkhorst’s Notice of Possible Mootness                                              Page 3
                                                         Respectfully submitted.

                                                         KEN PAXTON
                                                         Attorney General of Texas

                                                         BRENT WEBSTER
                                                         First Assistant Attorney General

                                                         GRANT DORFMAN
                                                         Deputy First Assistant Attorney General

                                                         SHAWN COWLES
                                                         Deputy Attorney General for Civil Litigation

                                                         THOMAS A. ALBRIGHT
                                                         Chief, General Litigation Division

                                                         /s/ Michael R. Abrams
                                                         MICHAEL R. ABRAMS
                                                         Texas Bar No. 24087072
                                                         Assistant Attorney General
                                                         Office of the Attorney General
                                                         P.O. Box 12548, Capitol Station
                                                         Austin, Texas 78711-2548
                                                         Phone: 512-463-2120
                                                         Fax: 512-320-0667
                                                         Michael.Abrams@oag.texas.gov

                                                         Counsel for Senator Lois Kolkhorst in her
                                                         Official Capacity




Defendant Lois Kolkhorst’s Notice of Possible Mootness                                                  Page 4
                                            CERTIFICATE OF SERVICE

         I certify that a true and correct copy of the foregoing document was served upon Plaintiff
 Lani E. Clark via the Court’s CM/ECF system on February 23, 2021.

                                                         /s/ Michael R. Abrams
                                                         MICHAEL R. ABRAMS




Defendant Lois Kolkhorst’s Notice of Possible Mootness                                       Page 5
